Citation Nr: 1734224	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  10-37 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for degenerative arthritis of the cervical spine.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1997 to August 1997 and from October 2003 to August 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The RO initially denied service connection for arthritis of the cervical spine in an August 2005 rating decision.  In June 2014, the Board issued a decision granting service connection for an acquired psychiatric disorder, reopening the claim for arthritis and remanding for a new VA examination.  The TDIU claim was also remanded as it was considered intertwined with the new service connection award.  A VA exam was conducted in November 2014, a Supplemental Statement of the Case was issued in December 2016 and the appeal was returned to the Board. 

This appeal was processed utilizing Virtual VA and the Veterans Benefits Management System (VBMS), VA's paperless claims processing systems. 


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's cervical spine disability is etiological related to a disease, injury, or event in service; he did not have a diagnosis of arthritis within one year following service.

2. There is at least an approximate balance of positive and negative evidence as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities when considering his education, special training, and employment history.



CONCLUSIONS OF LAW

1. A cervical spine disability was not incurred in or aggravated by service, and may not be presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that his cervical spine condition warrants service connection based on an injury suffered during service. 

The Veteran fell onto his back in January 2004 while aboard a naval ship; treatment notes indicated lower back pain.  On a post-deployment health assessment completed in March 2004, the Veteran noted that he experienced back pain and was presently on light duty.  Prior to the fall, service treatment records noted lower back pain in October and December 2001.  On a report of medical history in September 2001, the Veteran indicated recurrent back pain, but the accompanying exam showed a normal spine.  

A cervical x-ray taken in October 2009 following complaints of neck pain with right arm weakness and tingling showed an essentially normal study.  Treatment records revealed complaints of neck pain in January 2011; he noted that he had been experiencing persistent pain with electric shock sensations radiating to both arms and hands for several months.  An MRI taken in March 2011 showed degenerative disc changes of the cervical spine; displacement of cervical intervertebral disc disease was later noted.  The Veteran engaged in physical therapy as treatment for his neck pain; an upper extremity electromyogram and a nerve conduction study conducted in August 2011 revealed no evidence of cervical motor radiculopathy.  X-rays taken in May 2013 showed degenerative joint disease and cervical ribs. 

The Veteran was afforded a VA examination in October 2004 to assess his lumbar spine condition; range of motion for the cervical spine was noted as normal and there was no objective evidence of painful motion, spasm, weakness or tenderness. 

During the November 2014 VA examination, the Veteran reported that his cervical condition began in 2011 and denied any trauma or injury at that time.  He noted constant upper back pain, which he described as stabbing and pressure like pain sensation without irradiation.  He did not report any flare-ups in pain.  Examination showed limited range of motion with pain that decreased with repetitive use.  Ultimately the examiner opined that cervical degenerative disc disease with spondylosis was less likely than not caused or aggravated by military service.  Rather, the examiner noted his cervical condition was due to normal aging process, especially in patients over 40 years old. 

After careful review of the evidence of record, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cervical spine condition.  The most probative evidence of record is the medical opinion provided in November 2014.  As noted, the examiner found that the Veteran's cervical spine condition was not caused or aggravated during service.  The examiner's opinion was based upon the evidence as a whole-including the Veteran's c-file, physical examination, and the medical evidence of record.  The examiner provided a detailed rationale for the opinions provided and they are consistent with the medical evidence of record.  The Board also finds probative that there are no medical opinions to the contrary.  

The Board has considered the Veteran's statements linking his current neck condition to his military service.  In this regard, he is competent to report the injuries and pain he experienced in service, as both require only personal knowledge.  See Layno v. Brown, 6 Vet App. 464, 470 (1994).  However, the Veteran is not competent to attribute his current neck problems to any injury, disease or complaint during his military service.  He has not demonstrated that he is an expert in determining the etiology of his neck disability and is a layperson in this regard.  Although it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer.)  Here, the medical causes for degenerative changes to the spine are not a simple subject given the internal processes involved.  Therefore, the Veteran is not competent to offer probative opinions on the subject. 

In this case, there is no competent lay or medical evidence indicating a relationship between the Veteran's cervical spine disability and service.  In addition, although he suffered a back injury in service, the earliest complaint of neck pain was documented in 2009, approximately five years after service and the October 2009 x-ray was normal.  There was no diagnosis or finding of arthritis until March 2011.  All of the foregoing tends to weigh against a finding that his current neck disability is related to service.

In sum, the Board concludes there is no competent lay or medical evidence of record that shows the Veteran's cervical spine disability had its onset in service or the year following, or is related to some injury or disease in service.  Thus, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

III. TDIU 

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Veteran contends that due to his service connected back condition, he is unable to work.  For the reasons below, the Board finds that a TDIU is warranted.  

The Veteran has several service-connected disabilities, including: back condition at 40 percent, adjustment disorder and major depressive disorder at 30 percent, and right lower extremity radiculopathy at 10 percent.  His combined rating is 60 percent.  Because his psychiatric disorders and radiculopathy are associated with his service-connected lumbar spine disorder, the Board finds that the Veteran meets the threshold schedular requirement for "one service-connected disability" rated at 60 percent.  These disabilities result from one common etiology-his lumbar spine disorder.  See 4.16(a).  Thus, main question before the Board is whether the Veteran's service-connected disabilities alone rendered him unable to obtain substantially gainful employment.

As discussed more fully below, the most probative and credible evidence shows that the Veteran's service-connected disabilities rendered him unable to obtain or maintain substantially gainful employment since May 2010.  

In his June 2010 TDIU application, he indicated that he last worked in May 2010 as a sales associate at Walmart.  With his application, he submitted an April 2010 statement from a VA doctor regarding his inability to work due to lumbar spine radiculopathy and chronic low back pain that resulted in major depressive disorder.  An employment information sheet from Walmart confirmed the Veteran last worked there in April 2010 and that he was unavailable for work due to a back disability. 

VA treatment records show that in July 2009, the Veteran was out of work due to his back condition; he made a claim for a job related injury and noted that he was on the pay related social insurance fund (PRSI) after lifting a heavy box and prolonged standing.  A June 2010 treatment note confirms he lost his job due to back problems.  Treatment notes from May 2012, March 2013 and July 2014, noted the Veteran began experiencing increased depression after the loss of his job and mounting economic concerns. 

The Veteran applied for Social Security benefits in August 2010 and was denied in May 2011.  The SSA found that he was not disabled according to their regulations. 

The October 2010 VA examiner noted that although he may not ever work in a sales associate position, with his education he would be able to obtain and secure a financially gainful job of the sedentary type.

The November 2014 VA examiner noted that Veteran's back condition did not impact his ability to work.  The examiner noted that he had a bachelor's degree in business administration and that he would be able to obtain and secure a sedentary type of job with light duty precautions with periods of intermittent standing and seating, avoiding heavy lifting and stooping. The examiner from the November 2014 examination for mental disorders found that his neuropsychiatric condition was not severe enough to render him unemployable.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran is precluded from obtaining and maintaining gainful employment consistent with his occupational experience due to his service-connected disabilities.  The Board acknowledges that none of the VA opinions of record support the Veteran's claim; however, the ultimate TDIU determination is the responsibility of a VA adjudicator and not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Moreover, the Veteran submitted a positive opinion from a VA doctor noting that his back condition prevented him from working. 

The Board finds the Veteran's statements regarding his work history, that he last worked in 2010 and that he left his employment due to his back condition are credible.  The information provided by his former employer confirms the dates and reasons for leaving his position.  

The Board finds that the realistic chances of the Veteran obtaining and retaining employment must also be considered in light of his physical and educational capabilities.  Although it is conceivable that there may be some occupations that the Veteran could perform based on his educational background, the limitations in his experience render the likelihood of his maintaining a sedentary job as stated in both the November 2014 and October 2010 VA examination reports quite low.  Thus, the totality of the evidence supports a finding that his service-connected disabilities render him unable to obtain and maintain gainful employment when his work background is taken into consideration.

In sum, the Veteran's service-connected back disability, radiculopathy and mental disorders are manifested by various symptoms that impact his ability to secure or follow a substantially gainful occupation.  When considering the Veteran's education, special training, and employment history, the Board concludes that the evidence is at least in equipoise as to whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  As such, based on the evidence of record and resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted from May 1, 2010.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.16.

ORDER

Service connection for degenerative arthritis of the cervical spine is denied. 

A TDIU is granted. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


